Citation Nr: 0729388	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-32 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to May 24, 2002 for 
the grant of a 20 percent evaluation for the service-
connected right talus fracture residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision review officer 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas, which granted an 
increased evaluation, effective in May 2002.  The veteran 
perfected an appeal with respect to the effective date.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reveals that the veteran has not received the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006).  

Such notice must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim, to include the 
disability rating and the establishment of the effective 
date; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

The veteran disagreed with the effective date of the grant of 
an increase in evaluation in May 2004.  He has not yet 
received notice specific to how effective dates are 
established.  Although a general notice regarding effective 
dates was included in the August 2004 statement of the case, 
the veteran was not afforded the opportunity to submit 
additional evidence; nor was the veteran's claim 
readjudicated thereafter.  Thus, the character of the notice 
may affect the essential fairness of the decision.  
Corrective notice should be sent.
While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claim for 
an earlier effective date.  He should be notified 
of information and evidence that VA would seek to 
provide and information and evidence that he was 
expected to provide.  The veteran should be asked 
to provide any evidence in his possession that 
pertains to the claim which has not already been 
submitted.

2.  Thereafter, readjudicate the issue on appeal.  
If the determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with the 
claims file since the last statement of the case.  
The veteran and his representative should be 
afforded the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



